 


109 HR 305 IH: Adoption Tax Relief Guarantee Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 305 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To repeal the sunset of the Economic Growth and Tax Relief Reconciliation Act of 2001 with respect to the expansion of the adoption credit and adoption assistance programs. 
 
 
1.Short titleThis Act may be cited as the Adoption Tax Relief Guarantee Act of 2005. 
2.Repeal of sunset of expansion of adoption credit and adoption assistance programsTitle IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to section 202 of such Act (relating to expansion of adoption credit and adoption assistance programs).  
 
